TELFORD SADOVNICK, P.L.L.C. CERTIFIED PUBLIC ACCOUNTANTS November 13, 2007 U.S. Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N.W. Washington, DC20549 USA Dear Ladies and Gentlemen: Re:Delta Oil & Gas, Inc. SEC File No. 33-82636 We are the former independent auditors for Delta Oil & Gas, Inc. (the Company).We have read the Company’s Current Report on Form 8-K/A, dated October 15, 2007.We are in agreement with the statements regarding the Firm as included in Item 4.01 of the Form 8-K/A to be filed with the Securities and Exchange Commission.We have no basis to agree to disagree with other statements of the Company contained therein. Yours very truly, /s/TELEFORD SADOVNICK, P.L.L.C. TELFORD SADOVNICK, P.L.L.C. LR/ski 114 West Magnolia Street, Suite 423, Bellingham, Washington98225 Telephone:(360) 392-2886Facsimile:(360) 392-2887
